UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2014 Date of reporting period:	May 31, 2014 Item 1. Schedule of Investments: Putnam Global Technology Fund The fund's portfolio 5/31/14 (Unaudited) COMMON STOCKS (99.4%) (a) Shares Value Communications equipment (9.2%) Alcatel-Lucent (France) (NON) 46,469 $189,463 Cisco Systems, Inc. 3,630 89,371 F5 Networks, Inc. (NON) 721 78,265 Juniper Networks, Inc. (NON) 8,300 203,018 Qualcomm, Inc. 10,471 842,392 Electronic equipment, instruments, and components (2.6%) Hitachi, Ltd. (Japan) 35,000 236,746 Japan Display, Inc. (Japan) (NON) 26,400 153,909 Health-care technology (0.4%) Medidata Solutions, Inc. (NON) 1,600 61,872 Household durables (0.7%) Skyworth Digital Holdings, Ltd. (China) 216,000 102,920 Industrial conglomerates (1.1%) Toshiba Corp. (Japan) 41,000 168,736 Internet and catalog retail (2.7%) Amazon.com, Inc. (NON) 700 218,785 Ctrip.com International, Ltd. ADR (China) (NON) 2,900 160,718 Groupon, Inc. (NON) 4,100 24,108 JD.com, Inc. ADR (China) (NON) 600 15,000 Internet software and services (19.2%) Akamai Technologies, Inc. (NON) 900 48,906 eBay, Inc. (NON) 7,260 368,300 Facebook, Inc. Class A (NON) 8,200 519,060 Google, Inc. Class C (NON) 2,314 1,298,108 Internet Initiative Japan, Inc. (Japan) 6,500 169,166 Pandora Media, Inc. (NON) 4,000 98,120 Telecity Group PLC (United Kingdom) 6,097 72,663 Tencent Holdings, Ltd. (China) 15,000 212,288 Yandex NV Class A (Russia) (NON) 4,510 140,441 IT Services (6.2%) IBM Corp. 567 104,532 MasterCard, Inc. Class A 2,850 217,883 Visa, Inc. Class A 2,904 623,866 Leisure products (0.4%) Sega Sammy Holdings, Inc. (Japan) 3,100 59,836 Media (4.8%) DISH Network Corp. Class A (NON) 9,500 557,270 Liberty Global PLC Ser. C (United Kingdom) 1,800 77,040 Time Warner Cable, Inc. 700 98,812 Professional services (0.9%) Nielsen Holdings NV 2,900 139,954 Real estate investment trusts (REITs) (0.8%) American Tower Corp. (R) 1,400 125,482 Semiconductors and semiconductor equipment (6.6%) Avago Technologies, Ltd. 2,200 155,474 Inotera Memories, Inc. (Taiwan) (NON) 124,000 187,568 Lam Research Corp. (NON) 3,500 217,140 Samsung Electronics Co., Ltd. (South Korea) 145 205,361 Silergy Corp. (Taiwan) (NON) 15,000 138,291 Texas Instruments, Inc. 2,300 108,054 Software (18.3%) Adobe Systems, Inc. (NON) 2,900 187,166 ANSYS, Inc. (NON) 1,500 110,175 Intuit, Inc. 1,000 79,290 Microsoft Corp. 13,204 540,572 Oracle Corp. 21,295 894,816 QLIK Technologies, Inc. (NON) 1,400 30,394 Red Hat, Inc. (NON) 9,015 451,832 SAP AG (Germany) 1,513 115,827 ServiceNow, Inc. (NON) 3,700 193,547 Splunk, Inc. (NON) 600 25,116 Synopsys, Inc. (NON) 1,700 65,433 TiVo, Inc. (NON) 8,600 102,340 Technology hardware, storage, and peripherals (24.7%) Apple, Inc. 4,876 3,086,505 Konica Minolta Holdings, Inc. (Japan) 13,800 119,549 NetApp, Inc. 3,300 122,133 Pegatron Corp. (Taiwan) 57,000 110,205 SanDisk Corp. 3,376 326,223 Wireless telecommunication services (0.8%) SoftBank Corp. (Japan) 1,700 123,711 Total common stocks (cost $9,716,619) SHORT-TERM INVESTMENTS (0.0%) (a) Shares Value Putnam Short Term Investment Fund 0.06% (AFF) 3,783 $3,783 Total short-term investments (cost $3,783) TOTAL INVESTMENTS Total investments (cost $9,720,402) (b) FORWARD CURRENCY CONTRACTS at 5/31/14 (aggregate face value $2,566,998) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Buy 6/18/14 $158,530 $160,070 $(1,540) Barclays Bank PLC Euro Buy 6/18/14 4,771 4,914 (143) Hong Kong Dollar Buy 8/20/14 9,172 9,173 (1) Japanese Yen Buy 8/20/14 197,823 198,846 (1,023) Citibank, N.A. Euro Buy 6/18/14 99,780 100,560 (780) Euro Sell 6/18/14 99,780 101,878 2,098 Japanese Yen Buy 8/20/14 50,230 50,356 (126) Japanese Yen Sell 8/20/14 50,230 49,757 (473) Credit Suisse International Japanese Yen Buy 8/20/14 290,574 287,815 2,759 Japanese Yen Sell 8/20/14 290,574 290,919 345 Swedish Krona Buy 6/18/14 96,536 100,187 (3,651) Deutsche Bank AG British Pound Sell 6/18/14 70,728 70,139 (589) Euro Buy 6/18/14 117,773 118,899 (1,126) HSBC Bank USA, National Association Euro Buy 6/18/14 47,027 47,489 (462) Euro Sell 6/18/14 47,027 47,396 369 JPMorgan Chase Bank N.A. British Pound Buy 6/18/14 167,266 166,466 800 Euro Buy 6/18/14 244,815 247,199 (2,384) Swedish Krona Buy 6/18/14 86,825 91,501 (4,676) State Street Bank and Trust Co. Israeli Shekel Buy 7/17/14 28,173 28,158 15 Japanese Yen Sell 8/20/14 140,761 139,352 (1,409) UBS AG British Pound Sell 6/18/14 109,946 109,420 (526) Canadian Dollar Buy 7/17/14 55,460 54,422 1,038 WestPac Banking Corp. Japanese Yen Buy 8/20/14 46,205 46,321 (116) Japanese Yen Sell 8/20/14 46,205 45,761 (444) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2013 through May 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $15,267,748. (b) The aggregate identified cost on a tax basis is $9,802,210, resulting in gross unrealized appreciation and depreciation of $5,592,558 and $217,233, respectively, or net unrealized appreciation of $5,375,325. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $165,648 $1,853,492 $2,015,357 $145 $3,783 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $12,714 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 81.8% Japan 6.8 China 3.2 Taiwan 2.9 South Korea 1.4 France 1.2 United Kingdom 1.0 Russia 0.9 Germany 0.8 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $13,276 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $1,151,733 $162,756 $— Financials 125,482 — — Health care 61,872 — — Industrials 139,954 168,736 — Information technology 11,706,425 1,533,083 — Telecommunication services — 123,711 — Total common stocks — Short-term investments 3,783 — — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(12,045) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $7,424 $19,469 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$2,600,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $— $— $2,098 $3,104 $— $369 $800 $15 $1,038 $— $7,424 Total Assets $— $— $2,098 $3,104 $— $369 $800 $15 $1,038 $— $7,424 Liabilities: Forward currency contracts# 1,540 1,167 1,379 3,651 1,715 462 7,060 1,409 526 560 19,469 Total Liabilities $1,540 $1,167 $1,379 $3,651 $1,715 $462 $7,060 $1,409 $526 $560 $19,469 Total Financial and Derivative Net Assets $(1,540) $(1,167) $719 $(547) $(1,715) $(93) $(6,260) $(1,394) $512 $(560) $(12,045) Total collateral received (pledged)##† $— $— $— $— $— $— $— $— $— $— $— Net amount $(1,540) $(1,167) $719 $(547) $(1,715) $(93) $(6,260) $(1,394) $512 $(560) $(12,045) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 28, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 28, 2014
